                         Case 3:18-bk-02958-JAF            Doc 15      Filed 11/20/18      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                11/20/2018 01:30 PM
                                                                COURTROOM 300 North Hogan Street
HONORABLE JERRY FUNK
CASE NUMBER:                                                    FILING DATE:
3:18-bk-02958-JAF                        13                       08/25/2018
Chapter 13
DEBTOR:                Sharon Xayarath


DEBTOR ATTY:           Keith Collier
TRUSTEE:               Douglas Neway
HEARING:
Confirmation Hearing

APPEARANCES::

WITNESSES:

EVIDENCE:

RULING:
Confirmation Hearing

 CONFIRMED ORD/TRUSTEE
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 3:18-bk-02958-JAF                      Chapter 13
